Case 8:20-cv-00447-CEH-JSS Document 1 Filed 02/26/20 Page 1 of 7 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  KEITH MURPH,

         Plaintiff,

  v.                                                       Case No:

  GTE FEDERAL CREDIT UNION
  D/B/A GTE FINANCIAL,
                                                           DEMAND FOR JURY TRIAL
        Defendant.
  _____________________________/

       PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, KEITH MURPH (“Mr. Murph” or “Plaintiff”), by and

 through the undersigned counsel, and hereby sues and files this Complaint and Demand for

 Jury Trial with Injunctive Relief Sought against Defendant, GTE FEDERAL CREDIT

 UNION d/b/a GTE FINANCIAL (“Defendant”), and in support thereof states as follows:

                                           Introduction

        1.      This action arises out of Defendant’s violations of the Electronic Fund

 Transfers Act, 15 U.S.C. § 1693 et. seq. (“EFTA”), by charging Mr. Murph’s personal

 bank account without his authorization.

        2.      This action also arises out of an alleged Debt and Defendant’s violations of

 the Florida Consumer Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in

 attempting to collect such alleged Debt by misrepresenting the legal right to charge Mr.

 Murph’s bank account without his authorization, which can reasonably be expected to

 harass Mr. Murph.



             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                        Murph v. GTE Federal Credit Union d/b/a GTE Financial.
                                             Page 1 of 7
Case 8:20-cv-00447-CEH-JSS Document 1 Filed 02/26/20 Page 2 of 7 PageID 2




                                       Jurisdiction and Venue

         3.       This Court has subject matter jurisdiction over the instant case arising under

 the federal question presented in the EFTA pursuant to 28 U.S.C. § 1331.

         4.       Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C. §

 1693 et seq., as a substantial part of the events or omissions giving rise to the claims

 occurred in this judicial district.

         5.       Jurisdiction is proper in the State of Florida where the Defendant conducts

 business in the State of Florida.

         6.       Jurisdiction of this Court also arises where Defendant’s tortious activity

 under the FCCPA occurred in the State of Florida.

                                                 Parties

         7.       Plaintiff, Mr. Murph, was and is a natural person and, at all times material

 hereto, is an adult, a resident of Hillsborough County, Florida, and a “debtor” or

 “consumer” as defined by Fla. Stat. § 559.55 (8).

         8.       At all times material hereto, Defendant was and is a credit union with its

 headquarters located at 711 E. Henderson Ave., Tampa, FL 33602.

                                          Statements of Fact

         9.       Mr. Murph opened a personal loan account with Defendant in Mr. Murph’s

 name that was assigned a unique account number (“Account”).

         10.      Sometime thereafter, Mr. Murph encountered financial difficulties and fell

 behind on his payments towards the Account and incurred an alleged outstanding balance

 owed thereunder (“Debt”).



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                          Murph v. GTE Federal Credit Union d/b/a GTE Financial.
                                               Page 2 of 7
Case 8:20-cv-00447-CEH-JSS Document 1 Filed 02/26/20 Page 3 of 7 PageID 3




        11.      On or around September 21, 2019, Mr. Murph spoke to Defendant and

 notified Defendant that he anticipated filing for bankruptcy, was represented by counsel

 with respect to the debt, and demanded that Defendant stop withdrawing automatic

 payments from his personal bank account (“Mr. Murph’s Bank Account”).

        12.      In that same conversation, Mr. Murph provided his attorney’s name and

 contact information to Defendant.

        13.      On October 19, 2019, despite Mr. Murph’s notification to Defendant that it

 did not have his authorization to withdraw payments from his Bank Account, Defendant

 withdrew $180.47 from Mr. Murph’s Bank Account without Mr. Murph’s authorization.

        14.      In response to the unauthorized withdrawal from his Bank Account, Mr.

 Murph spoke with Defendant and again demanded Defendant stop taking withdrawals from

 his Bank Account for the purpose of paying the Debt.

        15.      Defendant represented to Mr. Murph that it could not stop the withdrawals

 from Mr. Murph’s Bank Account without a bankruptcy case number and refused to refund

 Mr. Murph’s money.

        16.      On November 19, 2019, despite not having Mr. Murph’s authorization to

 withdraw payments from Mr. Murph’s Bank Account, Defendant withdrew $180.47 from

 Mr. Murph’s Bank Account for the second time.

        17.      On December 19, 2019, despite not having Mr. Murph’s authorization to

 withdraw payments from Mr. Murph’s Bank Account, Defendant withdrew $180.47 from

 Mr. Murph’s Bank Account for the third time.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Murph v. GTE Federal Credit Union d/b/a GTE Financial.
                                              Page 3 of 7
Case 8:20-cv-00447-CEH-JSS Document 1 Filed 02/26/20 Page 4 of 7 PageID 4




        18.      On January 21, 2020, despite not having Mr. Murph’s authorization to

 withdraw payments from Mr. Murph’s Bank Account, Defendant withdrew $180.47 from

 Mr. Murph’s Bank Account for the fourth time.

        19.      On February 19, 2020, despite not having Mr. Murph’s authorization to

 withdraw payments from Mr. Murph’s Bank Account, Defendant withdrew $180.47 from

 Mr. Murph’s Bank Account for the fifth time.

        20.      All of Defendant’s withdrawals from Mr. Murph’s Bank Account were

 completed in an attempt to collect the Debt.

        21.      Defendant has harassed Mr. Murph by withdrawing $902.35 from Mr.

 Murph’s Bank Account when Defendant knew that Mr. Murph did not authorize Defendant

 to withdraw such payments from Mr. Murph’s Bank Account.

              Count 1: Violation of the Electronic Funds Transfer Act (“EFTA”)

        22.      Plaintiff re-alleges paragraphs 1-21 and incorporates the same herein by

 reference.

        23.      Defendant violated the EFTA. Defendant’s violations include, but are not

 limited to, the following:

              a. Defendant violated 15 U.S.C. § 1693e(a) by initiating five

                 electronic fund transfers out of Mr. Murph’s Bank Account

                 without Mr. Murph’s authorization.

        24.      As a result of the above violations of the EFTA, Mr. Murph has been

 subjected to illegal electronic fund transfers for which he has been damaged.

        25.      Defendant’s actions have damaged Mr. Murph by causing him anxiety.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Murph v. GTE Federal Credit Union d/b/a GTE Financial.
                                              Page 4 of 7
Case 8:20-cv-00447-CEH-JSS Document 1 Filed 02/26/20 Page 5 of 7 PageID 5




        26.      Defendant’s actions have damaged Mr. Murph by causing him stress.

        27.      Defendant’s actions have damaged Mr. Murph by causing him to lose sleep.

        28.      Defendant’s actions have damaged Mr. Murph by being an annoyance.

        29.      Defendant’s actions have damaged Mr. Murph by causing him aggravation.

        30.      It has been necessary for Mr. Murph to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

        31.      All conditions precedent to this action have occurred.

        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

                     a. Awarding statutory damages as provided by 15 U.S.C. §

                     1693m(a)(2)(A);

                     b. Awarding actual damages in the amount equal to the unauthorized

                     amounts directly withdrawn from Plaintiffs’ personal bank account as

                     provided by 15 U.S.C. § 1693m (a)(1);

                     c. Awarding costs and attorneys’ fees as provided by 15 U.S.C. § 1693m

                     (a)(3);

                     d. Ordering an injunction preventing further violations by the

                     Defendant; and

                     e. Any other and further relief as this Court deems just and equitable.

      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

        32.      Mr. Murph re-alleges paragraphs 1-21 and incorporates the same herein by

 reference.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Murph v. GTE Federal Credit Union d/b/a GTE Financial.
                                              Page 5 of 7
Case 8:20-cv-00447-CEH-JSS Document 1 Filed 02/26/20 Page 6 of 7 PageID 6




        33.      Defendant violated the FCCPA. Defendant’s violations include, but are not

 limited to, the following:

              a. Defendant violated Fla. Stat. § 559.72(7) by engaging in

                 conduct reasonably expected to harass Mr. Murph by

                 withdrawing $902.35 from Mr. Murph’s Bank Account after

                 Mr. Murph notified Defendant that such actions were not

                 authorized.

              b. Defendant violated Fla. Stat. § 559.72(9) by misrepresenting

                 the legal right to initiate five electronic fund transfers out of

                 Mr. Murph’s Bank Account without Mr. Murph’s

                 authorization, when no such legal right existed.

        34.      As a result of the above violations of the FCCPA, Mr. Murph has been

 subjected to unwarranted and illegal collection activities and harassment for which he has

 been damaged.

        35.      Defendant’s actions have damaged Mr. Murph by causing him anxiety.

        36.      Defendant’s actions have damaged Mr. Murph by causing him stress.

        37.      Defendant’s actions have damaged Mr. Murph by causing him to lose sleep.

        38.      Defendant’s actions have damaged Mr. Murph by being an annoyance.

        39.      Defendant’s actions have damaged Mr. Murph by causing him aggravation.

        40.      It has been necessary for Mr. Murph to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

        41.      All conditions precedent to this action have occurred.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                         Murph v. GTE Federal Credit Union d/b/a GTE Financial.
                                              Page 6 of 7
Case 8:20-cv-00447-CEH-JSS Document 1 Filed 02/26/20 Page 7 of 7 PageID 7




        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

               a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

               b. Awarding actual damages;

               c. Awarding costs and attorneys’ fees; and

               d. Any other and further relief as this Court deems just and equitable.



                               DEMAND FOR JURY TRIAL

          Plaintiff, Keith Murph, demands a trial by jury on all issues so triable.



  Respectfully submitted this February 26, 2020,


                                                  /s/ Kaelyn Steinkraus
                                                  Kaelyn Steinkraus, Esq.
                                                  Florida Bar No. 125132
                                                  kaelyn@attorneydebtfighters.com
                                                  Law Office of Michael A. Ziegler, P.L.
                                                  Debt Fighters
                                                  2561 Nursery Road, Suite A
                                                  Clearwater, FL 33764
                                                  (p) (727) 538-4188
                                                  (f) (727) 362-4778
                                                  Counsel for Plaintiff




            Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                       Murph v. GTE Federal Credit Union d/b/a GTE Financial.
                                            Page 7 of 7
